— Appeal by defendant from three judgments of the County Court, Rockland County (Edelstein, J.), all rendered January 5, 1983, convicting him of criminal sale of a controlled substance in the fifth degree (three counts), upon his pleas of guilty, and imposing sentences as a second felony offender.
Judgments affirmed.
Under the circumstances of this case, in which defendant voluntarily admitted his prior felony conviction, the sentencing *755court acknowledged and discussed the conviction on the record, and the People filed a second felony offender statement pursuant to CPL 400.21, the fact that the sentencing court failed to inquire of defendant whether he wished to contest the constitutionality of his prior felony conviction, although such inquiry is the preferred practice, does not warrant disturbance of the sentences imposed (see, People v Harris, 61 NY2d 9; People v Lattmen, 101 AD2d 662; People v Collins, 100 AD2d 691; People v Provost, 76 AD2d 944). Additionally, the record indicates that defendant was given an opportunity to make a statement prior to the pronouncement of sentence pursuant to CPL 380.50, contrary to his contention on appeal. Gibbons, J. P., Weinstein, Brown and Eiber, JJ., concur.